Citation Nr: 1713028	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to July 31, 2014, and in excess of 70 percent since July 31, 2014, for service-connected major depressive disorder (MDD) with anxiety disorder and panic disorder, to include whether a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is warranted prior to July 31, 2014. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2015 rating decision granted an increased 70 percent rating effective from July 31, 2014, and an August 2015 rating decision granted a TDIU effective from July 31, 2014.  The Board remanded the issue on appeal for additional development in February 2016.

The Veteran has not raised the matter of an extraschedular rating, and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's service-connected MDD with anxiety disorder and panic disorder prior to October 14, 2010, was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The evidence demonstrates that the Veteran's service-connected MDD with anxiety disorder and panic disorder during the period from October 14, 2010, to July 30, 2014, was manifested by an occupational and social impairment with reduced reliability and productivity.

3.  The evidence demonstrates that the Veteran's service-connected MDD with anxiety disorder and panic disorder since July 31, 2014, is manifested by no more than an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
4.  The evidence demonstrates that the Veteran's service-connected disability prior to July 31, 2014, did not render him unable to secure and follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected MDD with anxiety disorder and panic disorder prior to October 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for an increased 50 percent rating for service-connected MDD with anxiety disorder and panic disorder during the period from October 14, 2010, to July 30, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2016).

3.  The criteria for a rating in excess of 70 percent for service-connected MDD with anxiety disorder and panic disorder since July 31, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2016).

4.  The criteria for entitlement to a TDIU prior to July 31, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in July 2010 and December 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Notice requirements have been met and all identified, and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board notes that records associated with the Veteran's September 2013 application for VA Vocational Rehabilitation and Education (VR&E) benefits were obtained and that VA VR&E correspondence dated in November 2013 addressed Veteran's failure to appear for a scheduled appointment and indicated action on the claim would be stopped.  The Veteran was also requested to provide additional information as to his employment history prior to July 31, 2014, in support of his claim by VA correspondence dated in March 2016, but no subsequent response was received.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

II. Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Diagnostic Code 9434 governs ratings for major depressive disorder.  According to this Code, a 30 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Here, the Veteran contends that his MDD with anxiety disorder and panic disorder is more severe than represented by the present evaluations.  His original application for VA compensation benefits was received on July 12, 2010.  Service treatment records show he was treated for MDD and dysthymic disorder during active service.  Service connection has been established from July 12, 2010.  

On VA examination in August 2010 the Veteran reported symptoms including lack of sleep, anhedonia, impairment of concentration, focus, and memory, depressed mood at times, and loss of libido.  He reported he was working in security at a department store, though sometime did not perform well, and that he was doing well in school studying respiratory therapy.  He estimated he had lost about ten days over the past two years due to an inability to be around people.  He stated he had few positive relationships and did not have any friends, but that he was engaged and had a good relationship with his fiancé.  The examiner noted his thought content was largely normal and his communication was unimpaired.  He reported no hallucinations, delusions, or inappropriate, obsessive, of ritualistic behavior that interfered with routine activities.  His thought processes were goal-directed and his insight was fair, his judgment was normal, and his impulse control was good.  It was noted the Veteran reported suicidal thoughts three months earlier, but that he had no plan or intent.  There was no suicidal or homicidal ideation at that time.  His personal hygiene was fine, but his basic activities of daily living were poor.  

On mental status examination his affect was constricted, blunted, and flat and his mood was depressed.  His attention and concentration were satisfactory.  He was oriented to time, place, person, and situation.  Memory was unimpaired for remote events and dates.  His cognition was intact and his general fund of knowledge was satisfactory.  A diagnosis of major depressive disorder, recurrent, chronic, mild, and a GAF score of 65 were provided.  The examiner stated that the disorder was indicative of some mild symptoms with difficulty in social and occupational functioning and impairment marked by only occasional decrease in social and work efficiency and intermittent periods of difficulty to perform social tasks due to symptoms such as impairment of concentration and focus and some disturbances of mood and motivation.  The Veteran was found to be currently able to function in any occupational setting including general employment settings, sedentary employment, and loosely supervised settings in which little interaction with the public is required.

An October 14, 2010, VA medical statement noted the Veteran had severe symptoms of anxiety and had started medication.  A medical leave of absence from employment was requested until November 30, 2010.  

VA and private medical records show the Veteran received treatment for anxiety.  A November 30, 2010, VA treatment report noted he stated he did not feel capable to start school or work.  A mental status evaluation revealed a discouraged, depressed mood and a restricted affect.  The examiner noted he had no active suicidal or homicidal plan, but had suicidal ideation and had contracted for his safety.  He denied hallucination or delusions.  It was noted he was well groomed and that his insight/judgment was fair.

In a January 2011 TDIU application provided in support of his claim the Veteran reported he last worked as an asset protection specialist in September 2010 and that in the year 2009 he had earned $24,223.  He reported he had completed three years of college education in respiratory therapy, but stated he had been unable to complete the program due to absences related to his disability.

In correspondence dated July 1, 2011, the Veteran's employer reported that as of November 30, 2010, he had been placed on a continuous leave of absence.  His return date was undetermined.  

VA hospital records show the Veteran was admitted on July 7, 2011, after a suicidal gesture with diagnoses including MDD, recurrent and severe with acute stress, posttraumatic stress disorder (PTSD) by history, and panic disorder with agoraphobia by history.  A GAF score of 40 was provided.  Discharge diagnoses on July 8, 2011, included MDD, recurrent and moderate, and PTSD by history.  A GAF score of 65 was provided.  On discharge he was alert and fully oriented.  He was dressed appropriately and exhibited good eye contact.  He was cooperative and his speech was normal.  His mood was neutral with a congruent restricted affect.  Thought process was linear, logical, and goal directed.  He denied any perceptual disturbances and denied suicidal or homicidal ideation.  His insight, judgment, and cognition were intact.

Private hospital records show the Veteran was admitted on August 25, 2011, after taking an overdose of Klonopin and reporting a six month history of homicidal ideation and suicidal ideation without intent.  The diagnoses on transfer to VA on August 26, 2011, included anxiety disorder, depression, rule out PTSD, and ethanol abuse in remission.  An Axis V (GAF) score of 38 was provided.  

VA examination on October 24, 2011, included diagnoses of MDD, recurrent, chronic, and severe, and panic disorder without agoraphobia.  A GAF score of 55 was provided.  The examiner stated that due to the close interaction between the disorders it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  It was noted he had stopped working and quit school in October 2010 after becoming intensely anxious and reported weekly panic attacks followed by periods of depression.  He stated he had tried to return to school in September 2011 but was intensely anxious on the first day and decompensated the next day and had to go to the emergency room after taking too many Klonopin pills.  Symptoms associated with the diagnoses included depressed mood, panic attacks more than once per week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found the Veteran was currently unable to function in occupational settings, including general employment settings and sedentary employment, and that he was able to function in loosely supervised settings in which little interaction with the public is required.  He was not believed to be individually unemployable and his disability was not considered permanent and total at that stage. 

VA treatment records show the Veteran participated in group therapy and that a May 2013 psychiatry assessment noted he complained of increased anxiety because he was failing his online classes and was in danger of losing his "GI bill" money.  It was noted there was no evidence of panic attacks, but that he was very anxious regarding what others thought about him.  There was no evidence of audiovisual hallucinations, bizarre thoughts, or delusions.  He had mild paranoia and used cannabis daily.  There was no suicidal and homicidal plan or intent.  Current symptoms of depression were denied.  The diagnoses included PTSD and history of MDD.  A GAF score of 65 was provided.  A July 2013 private hospital report noted treatment for acute anxiety.  

An October 2013 VA education benefits report noted the Veteran was enrolled in undergraduate level courses in information technology from March 2013 to June 2013.  It was noted that his eligibility date for education benefits was August 2009, that he had used more than 20 months of his VA education (Chapter 33) benefits, and that he had remaining entitlement of more than nine months.

VA examination in March 2015 included diagnoses of MDD, anxiety disorder, and alcohol use disorder in remission and noted substance use was used to deal with depression and anxiety and that the Veteran's depression and anxiety interacted with each other.  His level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  He reported being married and described the relationship as good although she complained about his anger and isolated himself.  He stated he had last worked in 2010 due to anxiety and that he was not presently attending school.  He denied any suicide attempts.  Active symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred less than weekly, near-continuous depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and suicidal ideation.  The examiner noted that the Veteran's suicidal ideation was without intent or plan to hurt himself or others and that he reported anger issues that there not included as a symptom of the diagnoses of MDD, anxiety disorder, and alcohol use disorder in remission.  The examiner found that the Veteran was functionally impaired due to his mental disorders and noted that symptoms of depression and anxiety affected his employment.

In a June 2015 TDIU application the Veteran reported he had last worked as an asset protection specialist in May 2012.  He noted he had completed one year of college education and noted having begun studies in respiratory therapy in August 2009 and in information technology in May 2012.  He reported that he had taken a leave of absence from work in November 2010 due to panic attacks and that when he tried to return he had still been unable to work.  

VA treatment records dated in September 2015 noted the Veteran was last seen by the psychiatric service in July 2014 and that he reported he had not been doing well.  He stated his main problems were anxiety and feelings of panic.  He reported he had not worked since approximately 2011 due to severe panic disorder.  On mental status examination, he was casually attired and well groomed.  He had fair to good eye contact and was cooperative and calm.  Speech was normal in rate, volume, and rhythm.  His thought processes were linear, logical, and goal oriented with no flight of ideas.  There was some paranoia, but no evidence of delusions or illusions.  There was no suicidal or homicidal ideation, intent, or plan.  Mood was anxious and affect was congruent.  Insight and judgment were fair to good.  Cognition was alert and appropriate to conversation.  The examiner assessed panic disorder with periods of agoraphobia, moderate recurrent MDD, and noncombat PTSD.  

As an initial matter, the Board notes that the Veteran's service-connected disability is complex and that the available record includes inconsistent evidence as to manifest symptoms and degree of impairment during the course of this appeal.  It is significant to note that it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The mere presence of certain symptoms alone does not mandate a higher rating.

The Veteran is competent to report certain obvious symptoms of his psychiatric disorder, but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of this disability has been provided by VA medical professionals who have examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than any subjective complaints of increased symptoms. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
The Veteran has provided inconsistent statements as to his educational activities and that based upon VA records showing he had used more than 20 months of educational benefits as of October 2013 his reports as to having had problems in school prior to this date are found to be not credible.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Accordingly, based upon the overall evidence of record the Board finds that the Veteran's service-connected MDD with anxiety disorder and panic disorder prior to October 14, 2010, was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, the August 2010 VA examiner found the disorder was indicative of some mild symptoms with difficulty in social and occupational functioning and impairment marked by only occasional decrease in social and work efficiency and intermittent periods of difficulty to perform social tasks due to symptoms such as impairment of concentration and focus and some disturbances of mood and motivation.  As such, a rating in excess of 30 percent prior to October 14, 2010, is not warranted.

The Board finds, however, that credible medical evidence demonstrates that the Veteran's service-connected MDD with anxiety disorder and panic disorder increased in severity effective October 14, 2010, and was manifested by an occupational and social impairment with reduced reliability and productivity through July 30, 2014.  The October 2010 VA medical statement noted the Veteran had severe symptoms of anxiety and had been started on medication.  Although hospital records dated in July 2011 and August 2011 are indicative of severe psychiatric episodes, the overall evidence does not demonstrate that these episodes evidence a chronic manifestation of increased symptomatology.  In fact, while acknowledging the Veteran's recent decompensation and current problems with employment, the October 2011 VA examiner found he was not individually unemployable and his disability was neither permanent not total at that time.  His level of occupational and social impairment was specifically found to be best summarized as occupational and social impairment with reduced reliability and productivity.  The service-connected disability symptoms manifest at that time included depressed mood, panic attacks more than once per week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  VA treatment records also include a May 2013 report indicative of no more than a moderate functional impairment.  As such, the Board finds that an increased 50 percent rating, but no higher, during the period from October 14, 2010, to July 30, 2014, is warranted.

The Board further finds that the evidence since July 31, 2014, demonstrates that the Veteran's service-connected MDD with anxiety disorder and panic disorder is manifested by no more than an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no evidence demonstrating a more severe impairment.  In fact, the March 2015 VA examination revealed a level of occupational and social impairment that was best summarized as occupational and social impairment with reduced reliability and productivity.  The active symptoms at that time included depressed mood, anxiety, suspiciousness, panic attacks that occurred less than weekly, near-continuous depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and suicidal ideation.  There was no indication that the Veteran's service-connected disability was a total occupational and social impairment and there is no evidence the disorder has been manifest by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Accordingly, a rating in excess of 70 percent since July 31, 2014, is not warranted.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for any higher schedular ratings.  The Board also finds the assigned schedular ratings adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no basis for extra-schedular discussion in this matter.  

III. TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, VA records show a TDIU is established from July 31, 2014, and that the Veteran did not meet the schedular criteria for a TDIU rating prior to that date.  See 38 C.F.R. § 4.16(a).  His only service-connected disability is the service-connected MDD with anxiety disorder and panic disorder.  However, the Board must consider whether the evidence warrants entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).  

Based upon the overall record, the Board finds the evidence demonstrates the Veteran's service-connected disability prior to July 31, 2014, did not render him unable to secure and follow a substantially gainful occupation.  As noted above, the evidence demonstrates that his service-connected MDD with anxiety disorder and panic disorder prior to July 31, 2014, was manifested by no more than an occupational and social impairment with reduced reliability and productivity.  This degree of occupational impairment due to this service-connected disability is adequately compensated for, and contemplated by, the evaluations confirmed herein.  The Board also notes that the Veteran's reports as to having had more severe problems in school prior to July 31, 2014, are not credible based upon VA records documenting his receipt of education benefits and that VA records show action on his VR&E claim was stopped in November 2013 due to his failure to appear for a scheduled appointment.  

While the Veteran is competent to report symptoms believed to be associated with his service-connected disability, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of this disability has been provided by VA medical professionals who have examined him and is persuasive as to the degree of service-connected impairment.  Therefore, entitlement to a TDIU is not warranted.

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected MDD with anxiety disorder and panic disorder prior to October 14, 2010, is denied.

Entitlement to an increased 50 percent disability rating, but no higher, for service-connected MDD with anxiety disorder and panic disorder during the period from  October 14, 2010, to July 30, 2014, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 70 percent for service-connected MDD with anxiety disorder and panic disorder since July 31, 2014, is denied.

Entitlement to a TDIU prior to July 31, 2014, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


